EDTN Judgment in a Criminal Case (Rev. 1/12)
    Sheet 1




                                       United States District Court
                                               Eastern District of Tennessee
                UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                           v.                                        (For Offenses committed on or after November 1, 1987)
                  SCOTT ANTHONY EPPS
                                                                               3:19-CR-140-1
                                                                     Case Number:
                                                                     Nakeisha C. Jackson
                                                                      Defendant's Attorney


THE DEFENDANT:

☒ pleaded guilty to count: 1 of the Information
☐ pleaded nolo contendere to count(s) which was accepted by the court.
☐ was found guilty on count(s) after a plea of not guilty.

ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following offense(s):

                         Title & Section                              Nature of Offense                  Date Violation Concluded   Count
     18 U.S.C. Code, Section 13, and T.C.A. 39-14-106                      Joyriding                           July 21, 2019          1

         The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984 and 18 U.S.C. 3553.

☐ The defendant has been found not guilty on count(s) .
☒ The Complaint in Docket # 3:19-MJ-2105 is dismissed on the motion of the United States.

          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid.
If ordered to pay restitution, the defendant shall notify the court and the United States attorney of any material change in the
defendant's economic circumstances.

                                                                                                       October 1, 2019
                                                                      Date of Imposition of Judgment


                                                                      Signature of Judicial Officer

                                                                     Debra C. Poplin, United States District Judge
                                                                      Name & Title of Judicial Officer

                                                                                                       October 1, 2019
                                                                      Date
EDTN Judgment in a Criminal Case (Rev. 1/12)
    Sheet 2

DEFENDANT:                Scott Anthony Epps                                                                         Judgment - Page 2 of 4
CASE NUMBER:              3:19-CR-140-1


                                                       IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of
Time Served .

☐ The court makes the following recommendations to the Bureau of Prisons:
☐ The defendant is remanded to the custody of the United States Marshal.
☐ The defendant shall surrender to the United States Marshal for this district:
     at    a.m. p.m. on
  ☐  as notified by the United States Marshal.
☐ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
  ☐ before 2 p.m. on .
  ☐ as notified by the United States Marshal.
  ☐ as notified by the Probation or Pretrial Services Office.


                                                            RETURN
I have executed this judgment as follows:




         Defendant delivered on                to              at                 , with a certified copy of this judgment.




                                                                              UNITED STATES MARSHAL


                                                                              By
                                                                              DEPUTY UNITED STATES MARSHAL
EDTN Judgment in a Criminal Case for Revocation (Rev. 1/12)
    Sheet 5 Criminal Monetary Penalties

DEFENDANT:                 Scott Anthony Epps                                                                         Judgment - Page 3 of 4
CASE NUMBER:               3:19-CR-140-1


                                               CRIMINAL MONETARY PENALTIES

The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of payments set forth on
Sheet 6. The assessment is ordered in accordance with 18 U.S.C. 3013.
                                          Assessment                           Fine                        Restitution
Totals:                                      $ 25.00                          $0.00                           $0.00
☐ The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered after
  such determination.
☐ The defendant shall make restitution (including community restitution) to the following payees in the amounts listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
    otherwise in the priority order or percentage payment column below. However, if the United States is a victim, all other victims, if
    any, shall receive full restitution before the United States receives any restitution, and all restitution shall be paid to the victims
    before any restitution is paid to a provider of compensation, pursuant to 18 U.S.C. 3664.
                                *Total                        Amount of
   Name of Payee                                                                      Priority Order or Percentage of Payment
                             Amount of Loss              Restitution Ordered
TOTALS:                          $                                $
☐ If applicable, restitution amount ordered pursuant to plea agreement $

☐ The defendant shall pay interest on any fine or restitution of more than $2500, unless the fine or restitution is paid in full before
  the fifteenth day after the date of judgment, pursuant to 18 U.S.C. §3612(f). All of the payment options on Sheet 6 may be subject
  to penalties for delinquency and default, pursuant to 18 U.S.C. §3612(g).
☐ The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

    ☐ The interest requirement is waived for the ☐ fine and/or ☐ restitution.
    ☐ The interest requirement for the ☐ fine and/or ☐ restitution is modified as follows:
EDTN Judgment in a Criminal Case for Revocation (Rev. 1/12)
    Sheet 6 Schedule of Payments

                                                                                                                                               Judgment - Page 4 of 4
DEFENDANT:                   Scott Anthony Epps
CASE NUMBER:                 3:19-CR-140-1


                                                            SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A ☒ Lump sum payment of $25.00 due immediately, balance due

        ☐ not later than , or
        ☒ in accordance           ☐ C, ☐ D, ☐ E, or ☒ F below; or
B ☐ Payment to begin immediately (may be combined with ☐ C, ☐ D, ☐ F below); or

C ☐ Payment in equal              installments of $ over a period of , to commence                      after the date of this judgment; or
D ☐ Payment in equal              installments of $ over a period of , to commence                      after release from imprisonment to a term of
    supervision; or
E ☐ Payment during the term of supervised release will commence within after release from imprisonment. The court will set the
    payment plan based on as assessment of the defendant's ability to pay at the time; or
F ☒ Special instruction regarding the payment of criminal monetary penalties:



Unless the court has expressly ordered otherwise, if the judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. Unless otherwise directed by the court, the probation officer, or the United States attorney, all criminal monetary
penalties except those payments made through the Federal Bureau of Prisons' Inmate Financial Responsibility Program, shall be made
to U.S. District Court, 800 Market Street, Suite 130, Knoxville, TN 37902. Payments shall be in the form of a check or a money
order, made payable to U.S. District Court, with a notation of the case number including defendant number.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
☐ Joint and Several

Defendant and Co-Defendant Names, and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

☐ The defendant shall pay the cost of prosecution.
☐ The defendant shall pay the following court cost(s):
☐ The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine interest, (6) community
restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
